DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s request, see page 10, filed 8 March 2021, that the double patenting rejection be held in abeyance is noted. Accordingly, the double patenting rejection is maintained.
Applicant's arguments filed 8 March 2021 regarding the 103 rejections have been fully considered but they are not persuasive.
Regarding claims 1, 7, and 14, the applicant argued, “…Nazar does not teach configuration of first and second resources. Lee teaches configuration of resources, but does not teach configuration of first and second resources sets with selection of a resource from the first or second set based on the control payload relative to the configured threshold. Lee teaches that the DCI indicates the resource or set of resources, with no notion of control payload threshold other than for applying bundling if the control payload is larger than a threshold…ARI is not disclosed as ‘a threshold’ for ‘a number of control information bits’ to be transmitted by the UE as recited in the claims. In fact, the ARI of Lee has no apparent relation to ‘a number of control information bits’ to be transmitted on the configured resource(s), but is instead merely a bit signaled by the base station to control which resource(s) are a number of control information bits’ to be transmitted by the UE)…” on pages 12-13.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In ¶¶205, 220, 228, 232, 447, 449, 452, 454, 458, 594, 601-602, 610-611 and Tables 13 and 17 Lee clearly teaches receiving a configuration for first resources and for second resources for transmission of a physical uplink control channel (PUCCH) (¶¶205, 220, 228, 447, 449, 594, 601-602, and 610-611; Tables 13 and 17: receive resource candidate sets for transmitting PUCCH through RRC signaling); transmitting control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold (¶232, ¶447, lines 1-3, ¶449, and ¶452, lines 1-2: transmit ACK/NACK payload in a PUCCH having PUCCH format 3 in a resource indicated by the ARI for the PUCCH format 3 when the number of ACK/NACK bits is less than or equal to the threshold of 20); and transmitting the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold (¶232, ¶447, lines 3-5, ¶449, ¶452, lines 2-4 and 13-15, ¶454, lines 4-7, and ¶458; Table 17: transmit ACK/NACK payload in a PUCCH having Modified PUCCH format 3 with bundling in a resource indicated by the ARI for the Modified PUCCH format 3 with bundling when the number of ACK/NACK bits is greater than the threshold of 20).
The claims recite broad limitations including “first resources,” “second resources,” “threshold,” and “number of control information bits”. As such Lee, as shown herein, teaches transmitting PUCCH 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,158,461 (hereinafter referred to as “Li”) in view of Chen et al. US 2013/0258960 A1 (hereinafter referred to as “Chen”).
As to claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is the same scope of claim 1 of Li by adding the well-known elements and functions as set forth below.
Instant Application Claim 1
Li claim 1
A method comprising:
A method by a user equipment (UE), the method comprising:
receiving a configuration for first resources and for second resources for transmission of a physical uplink control channel (PUCCH);
receiving a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2;
receiving a configuration signal; receiving a downlink grant signal and downlink data corresponding to the downlink grant signal;
transmitting control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold; and

wherein:
the resource from the first resources includes a first number of resource blocks (RBs) in a frequency domain and the resource from the second resources includes a second number of RBs in the frequency domain, and
a same PUCCH format is used when the PUCCH transmission is in a resource from the first resources and when the PUCCH transmission is in a resource from the second resources.

identifying whether a total number of bits of uplink control information including the HARQ-ACK is more than 22;

if the total number of bits of the uplink control information is not more than 22, identifying a second candidate physical uplink control channel (PUCCH) resources set corresponding to a second predetermined PUCCH format, based on the configuration signal;
determining PUCCH resources among the identified first or second candidate PUCCH resources set, based on a value in a transmission power control (TPC) field in the downlink grant signal; and
transmitting the uplink control information on the determined PUCCH resources.


In view of the above, it is clear that the claim 1 of the instant application and claim 1 of Li merely recited the same invention except for “receiving a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2” and “wherein: the resource…from the second resources”.
However, the above-mentioned claimed limitations are well known in the art as evidenced by Chen. In particular, Chen teaches receiving a configuration for a threshold, the configuration indicating 
wherein:
the resource from the first resources includes a first number of resource blocks (RBs) in a frequency domain and the resource from the second resources includes a second number of RBs in the frequency domain (¶40; figure 4: UE is assigned a number of resource blocks for PUCCH transmission), and
a same PUCCH format is used when the PUCCH transmission is in a resource from the first resources and when the PUCCH transmission is in a resource from the second resources (¶¶40, 83-89, and 100-101: PUCCH format 3 is used in the assigned resource blocks).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide “receiving a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2” and “wherein: the resource…from the second resources” as taught by Chen in the method of Li so that it would provide the ability to calculate the fixed threshold based on the CSI configuration and the choice of using the assumed maximum CSI payload size or the actual CSI payload size (Chen, ¶¶69, 83, and 89).
As to claim 7, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is the same scope of claim 5 of Li by adding the well-known elements and functions as set forth below.
Instant Application Claim 7
Li claim 5
A user equipment (UE) comprising:
An apparatus, comprising:
a transceiver; and
at least one processor configured to:
a receiver configured to:

receive a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2;



transmit control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold; and
transmit the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold,
wherein:
the resource from the first resources includes a first number of resource blocks (RBs) in a frequency domain and the resource from the second resources includes a second number of RBs in the frequency domain, and
a same PUCCH format is used when the PUCCH transmission is in a resource from the first resources and when the PUCCH transmission is in a resource from the second resources.

if the total number of bits of the uplink control information is more than 22, identify a first candidate physical uplink control channel (PUCCH) resources set corresponding to a first predetermined PUCCH format, based on the configuration signal,
if the total number of bits of the uplink control information is not more than 22, identify a second candidate physical uplink control channel (PUCCH) resources set corresponding to a second predetermined PUCCH format, based on the configuration signal,



In view of the above, it is clear that the claim 7 of the instant application and claim 5 of Li merely recited the same invention except for “receive a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2” and “wherein: the resource…from the second resources”.
However, the above-mentioned claimed limitations are well known in the art as evidenced by Chen. In particular, Chen teaches receive a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2 (¶¶83-89 and 100-101; figure 10: UE receives configuration indicating a threshold value being 9 or 10),
wherein:
the resource from the first resources includes a first number of resource blocks (RBs) in a frequency domain and the resource from the second resources includes a second number of RBs in the frequency domain (¶40; figure 4: UE is assigned a number of resource blocks for PUCCH transmission), and
a same PUCCH format is used when the PUCCH transmission is in a resource from the first resources and when the PUCCH transmission is in a resource from the second resources (¶¶40, 83-89, and 100-101: PUCCH format 3 is used in the assigned resource blocks).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2013/0215865 A1 (hereinafter referred to as “Lee”) in view of Nayeb Nazar et al. US 2011/0243066 A1 (hereinafter referred to as “Nayeb Nazar”). Nayeb Nazar was cited by the applicant in the IDS received 9 March 2020.
	As to claim 1, Lee teaches a method (¶446: method) comprising:
receiving a configuration for first resources and for second resources for transmission of a physical uplink control channel (PUCCH) (¶¶205, 220, 228, 447, 449, 594, 601-602, and 610-611; Tables 13 and 17: receive resource candidate sets for transmitting PUCCH through RRC signaling);
transmitting control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold (¶232, ¶447, lines 1-3, ¶449, and ¶452, lines 1-2: transmit ACK/NACK payload in a PUCCH having PUCCH format 3 in a resource 
transmitting the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold (¶232, ¶447, lines 3-5, ¶449, ¶452, lines 2-4 and 13-15, ¶454, lines 4-7, and ¶458; Table 17: transmit ACK/NACK payload in a PUCCH having Modified PUCCH format 3 with bundling in a resource indicated by the ARI for the Modified PUCCH format 3 with bundling when the number of ACK/NACK bits is greater than the threshold of 20),
wherein:
the resource from the first resources includes a first number of resource blocks (RBs) in a frequency domain and the resource from the second resources includes a second number of RBs in the frequency domain (¶¶145-150: a PUCCH format 3 signal is mapped to subcarriers in a PRB (the assigned resource) so the assigned resource (for PUCCH format 3 or modified PUCCH format 3 with bundling) is one PRB (i.e. one RB in a frequency domain)), and
a same PUCCH format is used when the PUCCH transmission is in a resource from the first resources and when the PUCCH transmission is in a resource from the second resources (¶¶220, 228, 232, 447, and 449: PUCCH format 3 is used in the first PUCCH resource candidate set without bundling and PUCCH format 3 is used in the second PUCCH resource candidate set with bundling).
Although Lee teaches “A method…(PUCCH); transmitting control information…from the second resources,” Lee does not explicitly disclose “receiving a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2”.
	However, Nayeb Nazar teaches a method (¶166; figure 18: method) comprising:
	receiving a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2 (¶¶168-169: receive configuration of threshold value, the value being m=3, provided by base station);
PUCCH=NCCE+N(1)PUCCH is used when nbits (number of HARQ ACK/NACK bits) is less than the threshold (nbits=1, m=3)); and
transmitting the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold (¶¶166 and 169; figure 18: transmit control information (HARQ ACK/NACK) in PUCCH allocation where PUCCH format 1b is used and multiple PUCCH format 1b resources are used when nbits (number of HARQ ACK/NACK bits) is greater than the threshold (nbits=4, m=3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee by including “receiving a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2” as taught by Nayeb Nazar because it provides Lee’s method with the enhanced capability of dynamically selecting a PUCCH format and PUCCH resources as a function of UE’s configuration and the number nbits of HARQ ACK/NACK information bits the UE has to transmit (Nayeb Nazar, ¶166; figure 18).
As to claim 2, Lee in view of Nayeb Nazar teaches the method of Claim 1. Lee further teaches further comprising receiving a downlink control information (DCI) format indicating at least one of the resource from the first resources or the resource from the second resources (¶¶205-206: UE receives DCI format including ARI for resources for PUCCH format 3 or modified PUCCH format 3 with bundling),
wherein the first number of RBs is smaller than or equal to the second number of RBs (¶¶145-150: a PUCCH format 3 signal is mapped to subcarriers in a PRB (the assigned resource) so the assigned 
As to claim 3, Lee in view of Nayeb Nazar teaches the method of Claim 2. Lee further teaches further comprising:
determining that the DCI format indicates the resource from the first resources when the number of control information bits is smaller than or equal to the threshold (¶447, lines 1-3, ¶449, and ¶452, lines 1-2: DCI format including ARI is for resources for PUCCH format 3 when the number of ACK/NACK bits is less than or equal to the threshold of 20); and
determining that the DCI format indicates the resource from the second resources when the number of control information bits is larger than the threshold (¶447, lines 3-5, ¶449, ¶452, lines 2-4 and 13-15: DCI format including ARI is for resources for modified PUCCH format 3 with bundling when the number of ACK/NACK bits is greater than the threshold of 20).
As to claim 6, Lee in view of Nayeb Nazar teaches the method of Claim 1. Lee further teaches wherein transmission of the PUCCH having the second format includes filtering of modulated control information symbols with a discrete Fourier transform (DFT) (¶¶145-150; figure 24: transmission of modified PUCCH format 3 with bundling includes filtering/spreading of modulated ACK/NACK bits with a DFT code), and
at least two PUCCH transmission symbols include different modulated control information symbols (¶¶74, 79, and 145-150; figures 2 and 24: the control information symbols are modulated and spread using orthogonal cover code resulting in the PUCCH transmission symbols including different modulated control information symbols).
As to claim 7, Lee teaches a user equipment (UE) (¶66, line 1; figure 1: UE) comprising:
a receiver (¶66, line 4; figure 1: receiver) configured to:

a transmitter (¶66, line 3; figure 1: transmitter) configured to:
transmit control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold (¶232, ¶447, lines 1-3, ¶449, and ¶452, lines 1-2: transmit ACK/NACK payload in a PUCCH having PUCCH format 3 in a resource indicated by the ARI for the PUCCH format 3 when the number of ACK/NACK bits is less than or equal to the threshold of 20); and
transmit the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold (¶232, ¶447, lines 3-5, ¶449, ¶452, lines 2-4 and 13-15, ¶454, lines 4-7, and ¶458; Table 17: transmit ACK/NACK payload in a PUCCH having Modified PUCCH format 3 with bundling in a resource indicated by the ARI for the Modified PUCCH format 3 with bundling when the number of ACK/NACK bits is greater than the threshold of 20),
wherein the resource from the first resources includes a first number of resource blocks (RBs) in a frequency domain and the resource from the second resources includes a second number of RBs in the frequency domain (¶¶145-150: a PUCCH format 3 signal is mapped to subcarriers in a PRB (the assigned resource) so the assigned resource (for PUCCH format 3 or modified PUCCH format 3 with bundling) is one PRB (i.e. one RB in a frequency domain)).
Although Lee teaches “A user equipment…(PUCCH); and a transmitter…from the second resources,” Lee does not explicitly disclose “receive a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2”.
However, Nayeb Nazar teaches a user equipment (UE) (¶¶52 and 166; figures 1B and 18: UE/WTRU) comprising:

receive a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2 (¶¶168-169: receive configuration of threshold value, the value being m=3, provided by base station); and
a transmitter (¶52; figure 1B: transceiver and transmit/receive element) configured to:
transmit control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold (¶¶166 and 168; figure 18: transmit control information (HARQ ACK/NACK) in PUCCH allocation where PUCCH format 1a is used and resource index nPUCCH=NCCE+N(1)PUCCH is used when nbits (number of HARQ ACK/NACK bits) is less than the threshold (nbits=1, m=3)); and
transmit the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold (¶¶166 and 169; figure 18: transmit control information (HARQ ACK/NACK) in PUCCH allocation where PUCCH format 1b is used and multiple PUCCH format 1b resources are used when nbits (number of HARQ ACK/NACK bits) is greater than the threshold (nbits=4, m=3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Lee by including “receive a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2” as taught by Nayeb Nazar because it provides Lee’s UE with the enhanced capability of dynamically selecting a PUCCH format and PUCCH resources as a function of UE’s configuration and the number nbits of HARQ ACK/NACK information bits the UE has to transmit (Nayeb Nazar, ¶166; figure 18).
As to claim 8, Lee in view of Nayeb Nazar teaches the UE of Claim 7. Lee further teaches wherein the receiver is further configured to receive a downlink control information (DCI) format 
wherein the first number of RBs is smaller than or equal to the second number of RBs (¶¶145-150: a PUCCH format 3 signal is mapped to subcarriers in a PRB (the assigned resource) so the assigned resource (for PUCCH format 3 or modified PUCCH format 3 with bundling) is one PRB (i.e. one RB in a frequency domain)).
As to claim 9, Lee in view of Nayeb Nazar teaches the UE of Claim 8. Lee further teaches further comprising a processor (¶66, line 8; figure 1: processor) configured to:
determine that the DCI format indicates the resource from the first resources when the number of control information bits is smaller than or equal to the threshold (¶447, lines 1-3, ¶449, and ¶452, lines 1-2: DCI format including ARI is for resources for PUCCH format 3 when the number of ACK/NACK bits is less than or equal to the threshold of 20); and
determine that the DCI format indicates the resource from the second resources when the number of control information bits is larger than the threshold (¶447, lines 3-5, ¶449, ¶452, lines 2-4 and 13-15: DCI format including ARI is for resources for modified PUCCH format 3 with bundling when the number of ACK/NACK bits is greater than the threshold of 20).
As to claim 10, Lee in view of Nayeb Nazar teaches the UE of Claim 8. Lee further teaches further comprising a processor (¶66, line 8; figure 1: processor) configured to determine the number of control information bits based on a counter downlink assignment indicator (DAI) in the DCI format (¶¶244 and 606: DAI in DCI format is used to determine number of ACK/NACK bits).
As to claim 13, Lee in view of Nayeb Nazar teaches the UE of Claim 7. Lee further teaches wherein the transmitter is further configured to filter modulated control information symbols with a discrete Fourier transform (DFT) when transmitting the PUCCH having the second format (¶¶145-150; 
at least two PUCCH transmission symbols include different modulated control information symbols (¶¶74, 79, and 145-150; figures 2 and 24: the control information symbols are modulated and spread using orthogonal cover code resulting in the PUCCH transmission symbols including different modulated control information symbols).
As to claim 14, Lee teaches a base station (¶66, line 1; figure 1: BS) comprising:
a transmitter (¶66, line 3; figure 1: transmitter) configured to:
transmit a configuration for first resources and for second resources for reception of a physical uplink control channel (PUCCH) (¶¶205, 220, 228, 447, 449, 594, 601-602, and 610-611; Tables 13 and 17: transmit through RRC signaling resource candidate sets for receiving PUCCH); and
a receiver (¶66, line 4; figure 1: receiver) configured to:
receive control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold (¶232, ¶447, lines 1-3, ¶449, and ¶452, lines 1-2: receive ACK/NACK payload in a PUCCH having PUCCH format 3 in a resource indicated by the ARI for the PUCCH format 3 when the number of ACK/NACK bits is less than or equal to the threshold of 20); and
receive the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold (¶232, ¶447, lines 3-5, ¶449, ¶452, lines 2-4 and 13-15, ¶454, lines 4-7, and ¶458; Table 17: receive ACK/NACK payload in a PUCCH having Modified PUCCH format 3 with bundling in a resource indicated by the ARI for the Modified PUCCH format 3 with bundling when the number of ACK/NACK bits is greater than the threshold of 20),
wherein the resource from the first resources includes a first number of resource blocks (RBs) in a frequency domain and the resource from the second resources includes a second number of RBs in the 
Although Lee teaches “A base station…(PUCCH); and a receiver…from the second resources,” Lee does not explicitly disclose “transmit a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2”.
However, Nayeb Nazar teaches transmit a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2 (¶¶168-169: receive configuration of threshold value, the value being m=3, provided by base station); and
receive control information in the PUCCH in a resource from the first resources when a number of control information bits is smaller than or equal to the threshold (¶¶166 and 168; figure 18: UE transmit/base station receive control information (HARQ ACK/NACK) in PUCCH allocation where PUCCH format 1a is used and resource index nPUCCH=NCCE+N(1)PUCCH is used when nbits (number of HARQ ACK/NACK bits) is less than the threshold (nbits=1, m=3)); and
receive the control information in the PUCCH in a resource from the second resources when the number of control information bits is larger than the threshold (¶¶166 and 169; figure 18: UE transmit/base station receive control information (HARQ ACK/NACK) in PUCCH allocation where PUCCH format 1b is used and multiple PUCCH format 1b resources are used when nbits (number of HARQ ACK/NACK bits) is greater than the threshold (nbits=4, m=3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the base station described in Lee by including “transmit a configuration for a threshold, the configuration indicating one value of a plurality of values for the threshold, wherein the value is larger than 2” as taught by Nayeb Nazar because it provides Lee’s base station with the enhanced capability of selecting a PUCCH format and PUCCH resources as a function of 
As to claim 15, Lee in view of Nayeb Nazar teaches the base station of Claim 14. Lee further teaches wherein the receiver is further configured to receive the first PUCCH having the first or second format when the number of control information bits is larger than the threshold (¶447, lines 1-5: receive ACK/NACK feedback using PUCCH format 3 when the number of bits exceeds the threshold of 20),
wherein the first number of RBs is smaller than or equal to the second number of RBs (¶¶145-150: a PUCCH format 3 signal is mapped to subcarriers in a PRB (the assigned resource) so the assigned resource (for PUCCH format 3 or modified PUCCH format 3 with bundling) is one PRB (i.e. one RB in a frequency domain)).
As to claim 16, Lee in view of Nayeb Nazar teaches the base station of Claim 14. Lee further teaches wherein the transmitter is further configured to transmit a downlink control information (DCI) format indicating at least one of the resource from the first resources or the resource from the second resources (¶¶205-206: UE receives DCI format including ARI for resources for PUCCH format 3 or modified PUCCH format 3 with bundling).
As to claim 17, Lee in view of Nayeb Nazar teaches the base station of Claim 16. Lee further teaches wherein:
the DCI format indicates the resource from the first resources when the number of control information bits is smaller than or equal to the threshold (¶447, lines 1-3, ¶449, and ¶452, lines 1-2: DCI format including ARI is for resources for PUCCH format 3 when the number of ACK/NACK bits is less than or equal to the threshold of 20); and
the DCI format indicates the resource from the second resources when the number of control information bits is larger than the threshold (¶447, lines 3-5, ¶449, ¶452, lines 2-4 and 13-15: DCI .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nayeb Nazar as applied to claim 14 above, and further in view of Papasakellariou et al. US 2012/0033587 A1 (hereinafter referred to as “Papasakellariou”).
As to claim 20, Lee in view of Nayeb Nazar teaches the base station of Claim 14. Lee further teaches wherein the receiver is further configured to filter received symbols with an inverse discrete Fourier transform (IDFT) when receiving the PUCCH (¶86: receiver receives and IDFT module processes received symbols when receiving modified PUCCH format 3 with bundling) , and
at least two PUCCH transmission symbols include different modulated control information symbols (¶¶74, 79, and 145-150; figures 2 and 24: the control information symbols are modulated and spread using orthogonal cover code resulting in the PUCCH transmission symbols including different modulated control information symbols).
Although Lee further teaches “wherein the receiver is further configured to filter symbols with an inverse discrete Fourier transform (IDFT) when receiving the PUCCH…control information symbols,” Lee does not explicitly disclose “control information”.
However, Papasakellariou teaches filter received control information symbols with an inverse discrete Fourier transform (IDFT) (¶77; figure 10: eNodeB receiver filters ACK/NACK symbols using IDFT filtering process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the base station described in Lee in view of Nayeb Nazar by including “control information” as taught by Papasakellariou because it provides Lee in view of Nayeb .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469